UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4097


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

NATHANIEL LEE JONES,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:14-cr-00475-TDC-1)


Submitted: December 29, 2017                                      Decided: January 24, 2018


Before MOTZ, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William L. Welch, III, Baltimore, Maryland, for Appellant. Stephen M. Schenning,
Acting United States Attorney, Baltimore, Maryland, Lindsay Eyler Kaplan, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nathaniel Lee Jones pled guilty to conspiracy to distribute and possess with intent

to distribute five kilograms or more of cocaine and 280 grams or more of cocaine base, in

violation of 21 U.S.C. § 846 (2012), and possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2012), and was sentenced to 168 months’

imprisonment. Jones appeals his convictions, arguing that the district court abused its

discretion in denying his motion to withdraw his guilty plea. We affirm.

       This court reviews the denial of a motion to withdraw a guilty plea for abuse of

discretion. United States v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012). “A district

court abuses its discretion when it acts in an arbitrary manner, when it fails to consider

judicially-recognized factors limiting its discretion, or when it relies on erroneous factual

or legal premises.” Id. (internal quotation marks omitted).

       A criminal defendant “has no absolute right to withdraw a guilty plea.” Id. at

383-84 (internal quotation marks omitted). The defendant, rather, has the burden of

showing a fair and just reason for withdrawal. See United States v. Vonn, 535 U.S. 55, 72

(2002). “[A] fair and just reason . . . is one that essentially challenges . . . the fairness of

the [Fed. R. Crim. P.] 11 proceeding.” United States v. Puckett, 61 F.3d 1092, 1099

(4th Cir. 1995) (internal quotation marks omitted). In determining whether a defendant

has met his burden, courts consider multiple factors:

       (1) whether the defendant has offered credible evidence that his plea was
       not knowing or not voluntary; (2) whether the defendant has credibly
       asserted his legal innocence; (3) whether there has been a delay between the
       entering of the plea and the filing of the motion to withdraw the plea;
       (4) whether the defendant had the close assistance of competent counsel;

                                               2
       (5) whether withdrawal will cause prejudice to the government; and
       (6) whether withdrawal will inconvenience the court and waste judicial
       resources.

Nicholson, 676 F.3d at 384 (citing United States v. Moore, 931 F.2d 245, 248 (4th Cir.

1991)).

       “The most important consideration in resolving a motion to withdraw a guilty plea

is an evaluation of the Rule 11 colloquy at which the guilty plea was accepted.” Id.

(internal quotation marks omitted). Thus, where the district court substantially complied

with the requirements of Rule 11 in accepting a guilty plea, the defendant must overcome

“a strong presumption that [his guilty] plea is final and binding.” Id. (internal quotation

marks omitted); United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc)

(same).

       We have reviewed the record on appeal and the parties’ briefs and conclude that

the district court did not abuse its discretion in denying Jones’ motion to withdraw his

guilty plea. Addressing the Moore factors, the district court concluded that the Rule 11

plea colloquy established that Jones acted knowingly and voluntarily in pleading guilty.

On appeal, Jones summarily contends his guilty plea was not knowingly and voluntarily

made because none of his attorneys showed the Government’s discovery to him until

after he pled guilty and because he relied on the pre-plea promise of one of his attorneys

to negotiate for a sentence below the statutory minimum applicable to the conspiracy

count. Jones, however, has not challenged as clearly erroneous the district court’s finding

undergirding its conclusion that two of his attorneys reviewed the Government’s

discovery with him prior to his plea, see United States v. Suter, 755 F.2d 523, 525

                                            3
(7th Cir. 1985) (reviewing factual findings in support of denial of motion to withdraw

plea for clear error), and further fails to specify how not being shown the Government’s

discovery in any way prevented him from entering a guilty plea that was not knowing and

voluntary.   Further, at the Rule 11 hearing, Jones confirmed under oath that he

understood the penalties he faced as a consequence of conviction, that he had not been

induced by threats or promises outside of those contained in the plea agreement to plead

guilty, and that he understood he could not withdraw his guilty plea if the sentence

imposed turned out to be different than estimated or expected by him. These statements

by Jones are presumed to be true, Blackledge v. Allison, 431 U.S. 63, 74 (1977);

see Beck v. Angelone, 261 F.3d 377, 395–96 (4th Cir. 2001) (absent “clear and

convincing evidence to the contrary,” defendant is bound by statements made under oath

at Rule 11 hearing). We therefore agree with the district court’s conclusion that Jones

failed to make a credible showing that his guilty plea was not knowingly or voluntarily

made.

        The district court also determined that Jones had made no credible claim he was

actually innocent, and Jones concedes on appeal that he has not asserted his legal

innocence. With respect to delay, the district court noted that the motion to withdraw had

been filed ten months after Jones entered his guilty plea but weighed this factor only

slightly against Jones given that approximately three months of the ten-month period

resulted from disagreements between Jones and counsel about whether to file the motion.

A seven-month delay between the entry of a guilty plea and the filing of a motion to

withdraw militates against allowing withdrawal of the plea, see Moore, 931 F.2d at 248

                                            4
(holding six-week delay militated against withdrawal of guilty plea), and Jones does not

explain on appeal how the district court erred in its assessment of this factor. With

respect to the assistance of counsel, the district court found that Jones had the close

assistance of competent counsel prior to pleading guilty.          On appeal, Jones only

summarily asserts that the assistance rendered by his attorneys was ineffective, but his

unexplained summary assertion fails to establish any error in the district court’s finding.

       Finally, the district court determined that allowing Jones to withdraw his guilty

plea would have prejudiced the Government and resulted in a waste of court resources

due to the passage of time. Although the court weighed the prejudice to the Government

against Jones, it declined to weigh the inconvenience and waste factor against Jones

given a criminal defendant’s constitutional right to a jury trial. On appeal, Jones only

summarily asserts that the Government would not be prejudiced by withdrawal of his

plea and that asserts without explanation that the district court was not inconvenienced

and its resources not wasted. Such summary assertions, however, fail to establish any

error in the district court’s assessment of these factors.

       Jones’ arguments on appeal do not establish any error in the district court’s

weighing of the Moore factors or abuse of discretion in its denial of his motion to

withdraw the guilty plea. Accordingly, we affirm the criminal judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                                AFFIRMED

                                               5